Citation Nr: 1819558	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a jaw fracture with loss of teeth numbers 30 and 31.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1977 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a travel board hearing before a Veterans Law Judge; a transcript of that hearing is of record.  The Veterans Law Judge who conducted the hearing has since retired.  In March 2017, the Board sent the Veteran a letter providing him with the opportunity to appear at a Board hearing with another Veterans Law Judge.  In March 2017, the Veteran declined to appear at another hearing and requested that his case be considered based on the evidence of record.

In May 2016, the Board remanded the Veteran's appeal to the RO for further evidentiary development.


FINDINGS OF FACT

1.   The Veteran's loss of masticatory surface can be restored by suitable prosthesis.

2.   The Veteran's jaw pain and limited jaw motion is not related to his service-connected residuals of a jaw fracture.






CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a jaw fracture with loss of teeth have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Code 9913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

A.   Increased Rating for Loss of Teeth

The Veteran seeks an increased rating for the residuals of a jaw fracture with loss of teeth numbers 30 and 31.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran's service treatment records indicate that he was assaulted and robbed in September 1978.  The Veteran said that he was beaten with a car jack on his head and torso.  He was treated for his injuries including a knot on his head and severe, painful swelling on his head and chest.

VA treatment records show that the Veteran was prescribed hydrocodone for pain from August 2006 at least through April 2016.

The Veteran received a VA examination for his dental condition in June 2013.  The Veteran said that his lower jaw had been fractured in the 1978 assault and that he later had a surgical reduction of the left mandibular angle and that he lost back teeth in the area of the fracture.  The examiner found that the Veteran had lost two teeth, #30 and 31, and that these masticatory surfaces could be restored by prosthesis.  In an addendum opinion, a VA oral surgeon concluded that there was clinical evidence of a repaired right mandibular angle fracture that was more likely than not a result of the documented facial trauma in September 1978.
In an October 2013 Notice of Disagreement, the Veteran said that his jaws do not work right and they cause him pain every day, and that he had lost more than the two teeth mentioned in the June 2013 VA examination report.

In two Substantive Appeals filed in June and July 2014, the Veteran and his representative argued that his jaw does not work correctly and that the problem is not the loss of teeth.  The Veteran said that the pain makes it difficult for him to eat and that his jaw pain began with the 1978 incident.  The representative requested a new VA examination.  The Veteran and his representative requested that the RO consider his jaw disability as well, and not only the loss of teeth.

In February 2016, the Veteran testified at a Board hearing that when he was attacked, he was hit on both sides of his head and his jaw was broken in two places.  He testified that his pain was in the jaw line, it was constant, sometimes his jaw locked when he ate, and that he could not fully open his mouth.  The Veteran testified that the condition has worsened over the years.  The Veteran said that he was not working and he took pain medication for the jaw.

In June 2016 the Veteran was afforded two VA examinations.  During a dental examination, the examiner found that all of the Veteran's posterior teeth were gone (teeth #1, 2, 3, 4, 5 12, 13, 14, 15, 16, 17, 18, 19, 30, and 32).  The examiner found no evidence that the teeth were lost due to anything other than periodontal disease or routine dental maladies.  The Veteran had not seen a dentist since the VA examination of June 2013.  The examiner said that the Veteran's masticatory surfaces could be restored by a suitable prosthesis.  The examiner found evidence of long-term poor oral hygiene and said that this was the cause of the generalized periodontal disease and alveolar bone loss.  He also found that the Veteran did very likely have mandibular surgery after his assault, but found that it would be speculative to conclude that the Veteran's current temporomandibular condition was related to that trauma.  He indicated that temporomandibular joint literature does support the possibility of intra-capsular damage in the temporomandibular joint after a significant trauma and that the long term results are more likely to be signs of osteoarthritis or articular disc damage.  He indicated that the Veteran had neither of these conditions.  He further explained that there was ample evidence in temporomandibular joint literature that a lack of posterior occlusion led to excessive wear and a situation known as over-closure.  He explained that this caused undue stresses in the temporomandibular joint and is associated with joint area pain complaints without radiographic evidence of osseous changes.

In a VA examination of the temporomandibular condition, the examiner found that the lateral excursion of the right joint was limited to 3 mm with pain on rest and no pain on chewing.  The left joint had lateral excursion of 5 mm.  Inter-incisal distance was limited to 37 mm.  There was localized tenderness and pain on palpation of both joints.  The Veteran claimed chronic pain and pain on any chewing.  The examiner found that the lack of posterior teeth allowed the Veteran's jaws to close more than normal, which likely was the cause of some of the Veteran's symptoms.  Radiographic evidence showed calcification of the styloid bone at the insertion of the skull base, bilaterally.  The examiner found that this calcification could contribute to the Veteran's symptoms but it was a natural progression of aging, unrelated to any trauma.  The examiner also found that there was no degenerative or traumatic arthritis documented.

As an initial matter, the Board notes the schedule of ratings for dental and oral conditions, 38 C.F.R. § 4.150, was amended during the pendency of this appeal.  82 Fed. Reg. 36,080 (Aug. 3, 2017).  However, the amendments did not become effective until September 10, 2017, and no relevant evidence has been received since that date.  Thus, the new diagnostic criteria do not apply in the Veteran's case.  However, the Board notes a thorough review of the revised entries, including to the applicable DC 9913, shows that if even if the amended criteria were applied, they would not result in a different outcome in this case.

Under the pre-September 10, 2017, version of Diagnostic Code 9913, where the lost masticatory surface cannot be restored by a "suitable prosthesis," a maximum 40 percent disability rating is warranted for the loss of all teeth, a 30 percent rating is warranted for the loss of all upper or lower teeth, a 20 percent rating is warranted for the loss of all upper and lower posterior or anterior teeth, and a 10 percent rating is warranted for the loss of all upper anterior teeth, all lower anterior teeth, or all upper and lower teeth on one side.  Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable rating is warranted.  38 C.F.R. § 4.150.

Applying the criteria of DC 9913, the Board finds that the assigned noncompensable rating for the loss of the Veteran's teeth most nearly approximates the Veteran's disability picture.  Both the June 2013 and the June 2016 examiners found that the Veteran's teeth could be replaced with a suitable prosthesis and there is no evidence to the contrary.

A higher rating is not warranted under Diagnostic Code 9913 because higher ratings are available only if the lost masticatory surface cannot be restored by a suitable prosthesis.  There is no evidence of record showing that the Veteran's lost masticatory surface cannot be restored by a suitable prosthesis, and therefore a higher rating is not called for.  38 C.F.R. § 4.150, DC 9913.

The Board has also considered whether the Veteran is entitled to a separate rating under DC 9905, for limited motion of temporomandibular joint articulation.  As described above, the Veteran has reported experiencing limited motion of the jaw, jaw pain, and jaw locking that he attributes to his service-connected residuals of a jaw fracture.  However, the Board finds that a preponderance of the evidence is against such a finding.  Specifically, the June 2016 examiner said that it would be speculative to find that the Veteran's current jaw disability was related to the in-service injury.  He agreed with the June 2013 doctor's opinion that it was likely the Veteran had surgery to repair a mandible fracture in the past.  However, in concluding that it would be speculative to conclude that any temporomandibular joint disorder was related to the service-connected disability, he indicated that temporomandibular joint literature supports the possibility of intra-capsular damage in the temporomandibular joint after a significant trauma and that the long term results are more likely to be signs of osteoarthritis or articular disc damage.  However, he stated that the Veteran did not have either of these conditions.  He further explained that there was ample evidence in temporomandibular joint literature that a lack of posterior occlusion led to excessive wear and a situation known as over-closure.  He explained that this caused undue stresses in the temporomandibular joint and is associated with joint area pain complaints without radiographic evidence of osseous changes.  As the oral surgeon clearly explained the basis for his conclusion that it would be speculative to relate any temporomandibular joint dysfunction to the service-connected disability, the Board places great weight of probative value on this opinion.  There is no other opinion of record to the contrary.

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology such as pain and limited movement of his jaw and to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, determining whether temporomandibular joint dysfunction is related to a service-connected dental trauma falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board places little weight of probative value on the Veteran's assertions in this regard.

As such, the Board finds that the Veteran is not entitled to a separate compensable rating for any limited motion of the temporomandibular joint and the Board will not further consider the rating criteria under Diagnostic Code 9905.  

The Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to dental or oral conditions.  However, the Veteran does not have loss of the mandible or part of the mandible, or a loss of the ramus involving loss of bilateral temporomandibular articulation, or a loss of more than half of the maxilla, or loss of 25 to 50 percent of the maxilla such that it is not replaceable by prosthesis, as documented in the VA examination reports and treatment records.  Consideration of Diagnostic Codes 9901, 9902, 9906, 9914, and 9915 is therefore not warranted. 

Accordingly, the Board finds that the evidence is against the appellant's claim for an increased rating for his service-connected residuals of a jaw fracture with loss of teeth numbers 30 and 31.  The benefit-of-the-doubt rule is not applicable, and the claim for entitlement to a compensable disability rating is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
ORDER

A compensable rating for residuals of a jaw fracture with loss of teeth numbers 30 and 31 is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


